         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  CALVIN B. JAMES,

                                            Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE

                                                                                                      CV419-238
                                            V.                                    CASE NUMBER:
                  BOBBY L. CHRISTINE, Individual and Official Capacity;
                  and JENNIFER J. KIRKLAND, Individual and Official
                  Capacity,

                                            Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of the Court dated June 24, 2021, the Report and Recommention of the

                    Magistrate Judge is adopted as the opinion of the Court. Therefore, Plaintiff's complaint is

                    dismissed, and this case stands closed.




           June 24, 2021                                                        John E. Triplett, Clerk of Court
           Date                                                                 Clerk
                                                                                Cler
                                                                                   rk



                                                                                (By)
                                                                                 By)) Deputy Clerk
                                                                                (B           Cler
                                                                                               errk
                                                                                               e
GAS Rev 10/2020
